(English Translation)
 
Exhibit 10.8
 
Contract Registration Serial Number:
 
2006110032016548 
 
Technological Development Contract


Project Title: II-phase Project, Communication Planning Information System,
Planning & Research Institute of Ministry of Communications


Client (Party A): Planning & Research Institute of Ministry of Communications


Assignee (Party B): Beijing PKU Chinafront Technology Co., Ltd


Place of Sign: Province (Municipality) Municipality, Town (District)


Date of Sign: June 12, 2006


Term of Validity: October 31, 2007 to Beijing Technique Market Management Office
 
Original Copy


II-phase Project, Communication Planning Information System, Planning & Research
Institute of Ministry of Communications


Technical Development & Technical Service Contract


Contract Title: Technical Development & Technical Service of II-stage Project,
Communication Planning Information System


Party A: Planning & Research Institute of Ministry of Communications


Party B: Beijing PKU Chinafront Technology Co., Ltd
 
Place of Sign: Beijing
 
Both parties, according to Contract Law of the People’s Republic of China and
other related legal regulations of China and through equal negotiations,
formulate the clauses of this contract and reach an agreement on the various
related matters of development and construction “II-phase Project, Communication
Planning Information System” (hereinafter “project”) assumed by Party B and such
detailed contents as liabilities, rights and duties of both parties, and
mutually undertake to fulfill respective liabilities, rights and duties. The
concrete clauses of the contract are as follows:
 
1.
Definitions of Key Terms



1.1
The nouns and terms of this contract shall be interpreted as:



“Contract” refers to the agreement clause documents, in which agreement clauses
are indicated, including all accessories, appendixes, supplementary documents
and all documents that constitute the contract through indication of the above
documents.
 
“Contract Price” refers to the price paid by Party A to Party B after Party B
correctly and fully implement the contract obligations;
 
“Contract Clause” refers to the clauses of the contract;
 
“System” without prefix defining words generally refers to “Communication
Planning Information System”;
 
“Project” refers to “II-stage Project, Communication Planning Information
System”;
 
“Project under the contract” refers to all products, system software, services
and other technical data that shall be provided by Party B to Party according to
regulations of the contract;
 
“Engineering” refers to the content covered by Clause 3;
 

--------------------------------------------------------------------------------




“Hardware” refers to such matters as all facilities, materials and auxiliaries,
etc related with system integration, which shall be provided by Party B to Party
according to regulations of the contract;
 
“Software” refers to all computer software related with the project that shall
be provided by Party B to Party according to regulations of the contract
(including system software related with system integration and system utility
software), and obligations assumed by Party B as stipulated in the contract,
including system installation, debugging, provision of technical supporting
service and training, etc.
 
“Confirmation” refers to the admittance and acceptance of both parties of the
schedule, report, notice and other written documents submitted by the other
party;
 
“Acceptance” indicates that Party A, according to regulated procedures and
conditions, confirms that the subject matter of the contract provided by Party B
meets with the requirements of the technical regulations, and verifies the
matter through examination;
 
“Service” refers to related services assumed by Party B according to the
contract regulations, including transportation, insurance, installation,
integration, (development) software, debugging, training, technical support,
repair and maintenance and other work required to main the normal operation of
goods and satisfy the requirements of the bidding contract;
 
“Supplementary Service” refers to, beside of the service content as stipulated
by the contract, other services provided by Party B as required by Party A in
writing form;
 
“Product” in Clause 7.1 refers to system hardware, system software, utility
software, system integration and other services, etc that shall be provided by
Party B to Party A according to the regulations of the contract;
 
“Project Site” refers to the site of project installation and operation under
the contract, with the title indicated in the contract clause data sheet;
 
“Day” refers to calendar day.
 
1.2
The connotations of other contents and terms in the contract are as follows:



1.2.1
The contract titles and indexes of the contract do not contain the
interpretation of the contract contents and do not affect the effectiveness of
all clauses;



1.2.2
The annotations (explanations) of all documents shall change with the changes of
the documents;



1.2.3
“Include” also has the meaning of “not limited to”;



1.2.4
“Etc” also has the meaning of “and others”.

 
2.
Contract Tenet



2.1
According to “On Reply to Primary Design of II-stage Project Communication
Planning Information System” (J. S. Fa [2005] No. 063) by the Communication
Ministry and on the basis of I-stage project, construct and consummate such
utility sub systems as the communication development strategy, road, water
carriage, support system planning, planning management and transportation
planning on-line service, etc and, on the basis of full usage of existing
resources, construct social economy, communication transportation,
infrastructure, natural conditions, strategic rules and basic figure database.



2.2
The development and construction of II-stage Project Communication Planning
Information System, following the thought of long-term development, preserve
full conditions for the further consummation, upgrading, deep development and
usage in the future and connect and compatibility with other systems.



2.3
The contract scope: system hardware platform, system software platform, system
data engineering, utility system software, purchasing, installation, development
and debugging of civil work, system integration, test run, system combined
adjusting, data collection and processing, training, technical support and
after-sale service, etc.




--------------------------------------------------------------------------------


 
3.
Engineering Contents



3.1
To complete the purchasing and construction of project system hardware and the
supporting software (refer to Annex 3 for details);



3.2
To complete the development of project application software (refer to Annex 4
for details);



3.3
To complete the construction of project data engineering (refer to Annex 5 for
details);



3.4
To complete the decoration engineering of project engine room and academic
concert hall and the purchasing and installation of corresponding facilities
(refer to Annex 6 for details);



3.5
To complete the integral integration of site network infrastructure of Party A
and existing facilities of Party A (including I-stage facilities) and new
system, and to take charge of safe and sound transfer of existing equipments;



3.6
To complete the maintenance service and system maintenance of technical training
and hardware facilities involved in the project system (refer to Annex 8 for
details);



3.7
To complete other contents stipulated by the contract and annexes. In case of
differences between the clauses of annexes and the text of the contract, the
clauses and contents confirmed by Party A prevail.

 
4.
Obligations of Party A



4.1
To confirm the implementation schedule engineering provided by Party B;



4.2
To provide on-site working place and corresponding office facilities for Party
B;



4.3
To coordinate Party B in engine room decoration and installation of facilities,
under the guidance of Party B;



4.4
To coordinate Party B in the installation of the client’s end, under the
guidance of Party B;



4.5
To cooperate with the requirement investigation of Party B, to put forward the
system requirements in accordance with the project implementation, to confirm
the requirement investigation result of Party B;



4.6
To coordinate Party B in data collection and data entry, and to provide data to
be supplied by Party A in the form confirmed by both parties;



4.7
To coordinate Party B in work or provide assistance for Party B during the
project implementation procedure, according to other cooperation requirements
put forward by Party B and under the precondition of non-substituting and
non-reducing the obligations of Party B;



4.8
To organize independent test group of the third group and carry out independent
test on the procedure developed by Party B;



4.9
To organize acceptance items and project related data provided by Party B;




4.10
To perform payment to Party B according to the payment method and payment
schedule as stipulated by the contract, when the working process and working
performance conform to the regulations of the contract.

 
5.
Obligations of Party B



5.1
General Obligations: as the implementation unit of the project and services as
listed in the contract, take charge of all engineering contents and quality,
planning and process of the project construction, technical coordination and
services during insurance period;



5.2
Engineering Obligations



To complete engineering contents as stipulated in Clause 3 (refer to all annexes
for details);


5.3
Other Obligations



5.3.1
The assigned persons assume the following obligations:



(1)
To ensure that enough persons take part in this project and invested man power
and the requirements of the work of every stage are in accordance;



(2)
To ensure that the participant persons have enough experiences, professional
knowledge and the ability to complete the project;



(3)
To ensure that the participant persons can manage the work in time according to
the requirements of the work of that stage;



(4)
To ensure that the persons of this project are stable, and the persons listed in
Annex 7 shall not be changed without approval of Party A in writing form;



(5)
If Party A has enough and reasonable reasons to point out the inability or
non-suitability of the project group of Party B in man power, experiences,
qualification or other aspects, and puts forward requirements, Party B shall
adopt measures to strengthen group strength;

 

--------------------------------------------------------------------------------


 
(6)
If Party A has enough and reasonable reasons to point that the persons assigned
by Party B cannot or are not suitable to fulfill the responsibilities and puts
forward requirements to Party B, Party B shall replace them with more suitable
ones.



5.3.2
To ensure that arranged project planning, schedule (Annex 7), and working
contents of all stages are reasonable and easy for operation;



5.3.3
To ensure that during the all procedures of the project implementation, all work
related with the data provided by Party A shall be completed in the site of
Party A, and the electronic maps and various data provided by Party A shall not
be brought out of the work site;



5.3.4
To ensure the submittal of work fruits of all stages to Party A according to
regulations of the contract;



5.3.5
To ensure the fulfillment of confidentiality obligations according to
regulations of the contract;



5.3.6
To ensure that performance of timely and effectiveness of coordination and
communication with Party A and assigned test persons by Party A;



5.3.7
To ensure that it abides by regulations and rules of Party A and follows the
management of Party A and property company during the on-site work period;



5.4
Associated Duties: Detailed or integral description and interpretation of the
integral connotations of the services provided by Party A are not available due
to the importance and hardness of the project. Therefore, various services
provided by Party B as stipulated by the above requirements are only general
description and interpretation. All service contents and associated other
services and assistances provided by Party B to Party A and the obligations are
undividable. But the additional services provided by Party B as required by
Party A are not included;



5.5
Taxation: All taxes levied on Party B and taxes related with the contract shall
be assumed by Party B;



5.6
Following items shall not exempt, reduce, limit or affect any obligations or
duties that shall be assumed by Party B:



(1)
All suggestions to be authorized, consented or approved by Party A or
representative of Party A;



(2)
All suggestions to be made by Party A or other organizations hired by the
representative of Party A;



(3)
All matters to be fulfilled by Party A or representative of Party A, or
requirements and orders to be put forward by Party A or representative of Party
A;



(4)
All documents, data or materials to be provided by Party A or representative of
Party A;



(5)
All documents, data or materials received, accepted and recognized by Party A;



(6)
All contract payment to be made by Party A according to the contract;



(7)
Omission, negligence, irresponsibility or other activities arising from product
manufacturers.

 
6. Representatives of Both Parties


6.1 The project manager of Party B and professional representatives of the
project group are listed in Annex 7, and Party B shall inform “representative of
Party B” of corresponding rights and word division in writing form;


6.2 As for the professional representatives (or supervisor) of the project group
of Party B appointed by Party A, Party A shall confirm the person constitution
and corresponding rights of “Representative of Party A” in writing from


6.3 When both parties require the other party to make substantial written
notices and opinion, these notices and opinion come into force with the
signature of authorized representative with the right of signing;


6.4 The representatives of both parties shall know the rights scope of the
representative of the other party. In case of ambiguity or inquiry, enquire the
other party in time. In case of opinion of exceeding authority by the
representative of the other party, require the other party for clarification.
 
7. Documents and Working Standard


7.1 Party B shall provide documents (including drawings, all written
illustration, standards and various software) of design, development,
installation, integration, debugging, test and acceptance, etc of the contract
facilities and the ones related with the project, and technical documents used
for normal operation and maintenance, in the form with CD-ROM as the media;
 

--------------------------------------------------------------------------------




7.2 During the project implementation procedures and before the completion and
acceptance of the project, both parties put forward the requirements on
documents (refer to Annex 9 for details);


7.3 The products provided by Party B shall conform to the standards of the
contract and technical specification. In case of unavailability of applicable
standards in above documents, the products shall meet with the standards of
latest version issued by the related organizations;


7.4 Measurement Unit Standard: unless otherwise regulated by the technical
specification, the measurement units all adopt the legal measurement units of
the People’s Republic of China;


7.5 To ensure the implementation normative of the project, the technical
documents and annexes come into force after the sign of both parties;


7.6 Party B shall ensure the legality of all links of the project construction,
and strictly follow the current laws of China. If Party B breaches the law, all
consequences shall be assumed by Party B and shall not involve Party A;
 
8. Assembly and Installation


8.1 Before the start of the engineering, Party B shall formulate detailed
implementation schedule planning and submit it to the representative of Party A
for approval according to the bidding undertaking;


8.2 Party B takes full charge of installation, assembly, debugging, test run and
services of all facilities;


8.3 Party B takes charge of safe and sound transportation of all needed
facilities to the installation site, including facilities to be transported in
I-stage project, and takes charge of the installation and assembly of these
facilities. In case of damaged facilities, all expenses shall be borne by Party
B.


8.4 Party A has the right to require Party B to replace the persons in charge of
installation, test run and software development that are regarded as unqualified
by Party A.


8.5 During the installation and assembly, persons of Party A shall take part in
work with the permission and guidance of persons of Party B. In case of changes,
Party B shall provide revised technical documents for free.
 
9. Examination, Test, Acceptance and Delivery


9.1 Working Examination


9.1.1 During the project implementation procedures, examiners appointed by Party
A examine the stage fruits of Party B according to the working needs of all
stages and in the method decided by both parties, with the materials required
for examination prepared by Party B.


9.1.2 Examination shall be expressed in writing form, as the foundation for the
work during revision stage of Party B.


9.1.3 If Party B thinks that the examination opinions of Party A is not
appropriate or is not convenient for implementation, Party B has the right to
put forward defend reasons for re-examination of Party A in writing form. In
case of change after negotiation, implement the revised opinions;


9.1.4 The work examination is the important reference for system acceptance, but
does not substitute the system acceptance. In case of discrepancy between the
acceptance opinion formed during system acceptance and work examination
opinions, the acceptance opinions prevail;


9.2 Test


9.2.1 The test shall be carried out by the third test unit authorized by Party A
and shall be independently performed in the project implementation place;


9.2.2 Before Party A carries out system test, Party A shall perform self test in
early stage according to bid requirements, and shall be regarded to have the
conditions of submittal to Party A for test.


9.2.3 Party A shall perform the following procedures of single machine test,
functional test and system test:


9.2.4 Single machine test is carried out by technicians of both parties
according to this contract and technical specification, to test the conformity
and soundness of the technical specification and parameter indicator of
facilities or products;


9.2.5 Function test is overall test carried out by test personnel on the system
software function, utility software function and system hardware function,
including black box and white box tests, the latter is mainly used.
 

--------------------------------------------------------------------------------




9.2.6 System test refers to the test on system function and performance after
the completion of system integration test, with the reliability of the system,
system response time and pressure test, etc as the key aspects.


9.2.7 The test report (in four copies) shall be prepared by Party B, and comes
into force after the sing of the test unit of the third party and
representatives of both parties, and becomes the important foundation for the
system delivery and acceptance.


9.3 Project Acceptance


9.3.1 Foundation Documents for Acceptance


(1)
Related technical regulations and quality examination and appraisal standards of
China;



(2)
Bidding documents of the engineering (technical specification);



(3)
Technical specification of main facilities;



(4)
Engineering design documents and annexes provided by Party A;



(5)
Technical suggestions and annexes replied by Party B in writing form and
approved by Party A;



(6)
Test outline approved by Party A, design unit and the test unit of the third
party;



(7)
Contract documents.



9.3.2 Preconditions for Acceptance


The product marking and software development shall abide by related laws, rules
and standards of China.


9.3.3. Acceptance Contents and Standards


(1)
All requirements of the technical specification of bidding documents



(2)
Integrity, conformity and verifiability of documents



(3)
Requirements on Labels



The labels of description of products, products, information of supplier,
working task, conformity to the required documents, required system allocation,
interface, installation, support and maintenance of other products;


(4)
Acceptance Contents



The acceptance contents are different in different stages, with stage
engineering appraisal, delivery acceptance and completion acceptance as the key
points. The key aspects of every stage also include acceptances of functions,
performances and techniques.


Functions: integrity, correctness and conformity;


Performances: reliability, convenience, effectiveness, maintainability and
compatibility, etc.


9.3.4 Composition of Acceptance Personnel


(1)
The persons in charge of stage examination and acceptance and system delivery
examination are composed of Party A, design unit, employed experts, test unit of
the third party and Party B;



(2)
The completion acceptance persons are composed of Party A, design unit,
representative of customer, employed experts, leaders of the department and
Party B;



(3)
All expenses arising from acceptance shall be borne by Party B.



9.3.5 Formation of Acceptance Result


9.3.5.1 Acceptance Record


(1)
Acceptance plan may also include acceptance specification description of
acceptance examples (every acceptance example shall illustrate the objective);



(2)
All fruits related with acceptance examples include all failure records during
the acceptance period;



(3)
Identifies of persons involved in the acceptance;



(4)
Acceptance report;



9.3.5.2 Contents of Acceptance Report


(1)
Product label;



(2)
Computer software and hardware system and configuration for acceptance;



(3)
Documents and labels for acceptance;



(4)
Product description and customers’ utility documents;



(5)
List not in accordance with requirements;



(6)
List and explanation of the part not accepted;



(7)
Lists that are not in accordance with requirements, or not in accordance with
requirements of suggestions, or explanation on non-performance of conformity
acceptance of products required by the suggestions;

 

--------------------------------------------------------------------------------


 
(8)
Persons participant in the acceptance, starting and ending dates and signature
and seal of examination and approval;



(9)
Conclusion (comprehensive appraisal).



9.3.6 Explanation of Acceptance Report


The acceptance report made by the acceptance experts group is in four copies,
two for each party.


9.3.7 Stage Engineering Examination and Delivery Acceptance


(1)
Stage engineering examination is the examination after the completion of system
hardware, software, database, and WEB application, all planning utility sub
systems and maintenance tools, etc by Party B. The delivery acceptance is the
acceptance carried out by acceptance experts group of Party A after the
construction of the integral system.



(2)
Method: the method evaluated and appraised by experts group or the method of the
examination committee. The experts group issue the acceptance or examination
report with signs of head of the experts group. Party B shall assist in
preparation of acceptance or examination report.



Standard: standards as stipulated by the contract or technical specification;


(3)
Contents: contents stipulated by the contract or technical specification;



(4)
The acceptance or examination report is in four copies, two for each party;



(5)
After delivery acceptance, all system is delivered to Party A. The first 3
months are qualifying period, and the insurance period starts after the
termination of qualifying period;



(6)
Delivery acceptance



The delivery acceptance, organized by Party A, involves design unit, test unit
of the third party, technicians, Party A and Party B. The delivery acceptance
makes quality appraisal, with expenses borne by Party B.


9.3.8 Completion Acceptance


The completion acceptance, organized by Party A, involves administrative
department of superior level, design unit, test unit of the third party,
technicians, representative of customers and representative of Party B, with the
charges borne by Party A.


9.4 Handover


9.4.1 All products handed over by Party B to Party A shall have handover list
and related examination and acceptance reports. The handover procedures shall be
performed strictly according to regulations of annexes.


9.4.2 Refer to related annexes for the time and contents of the delivery
provided by Party B to Party A.


9.4.3 All written documents and technical data mutually handed over shall be
carried out through handover and sign-in procedures.
 
10. Supply Quality and Service Assurance


10.1 Supply quality clauses;


10.1.1 Party B shall ensure provision of qualified hardware facilities to Party
A according to technical performance requirements and quantity stipulated by the
technical specification, and assume all obligations and duties;


10.1.2 Party B shall ensure that items under the contract supplied according to
the contract do not have any defects arising from design, etc. or defects
arising from activities of Party B;


10.1.3 The supply scope of the contract includes system hardware, supporting
software, data, utility software, technical support and spare parts. But in case
any omission and shortage are found during the implementation of the contract,
which are not listed in the supply list but are within the supply scope of Party
B and are required to meet with the performance insurance period in the
technical specification, Party B shall take charge of timely supply of these
items in short, with all expenses borne by Party B;


10.1.4 Party B shall ensure the authenticity, correctness, reliability and
stability of the brand, specification, quantity, quality, performance and stock
channel of system hardware and system software; ensure all functions of the
system required by the contract and technical specification, i.e. sound
reliability, convenience, interactivity, compatibility, safety, fault-tolerance,
maintainability and expendability.


10.1.5 The corresponding time and contents undertaken by Party B in the bidding
documents lay the foundation for quality insurance period and after-sale service
clauses under the contract.
 

--------------------------------------------------------------------------------




10.2 Training Clauses


10.2.1 Party B undertakes to provide technical training of all levels for
persons of Party A according to requirements of application and maintenance of
system and training plan agreed by both parties. The training expense has been
included in the general contract price listed in Annex 11.


10.2.2 Before official training, Party A shall submit Training Planning Schedule
to Party A, to indicate training subjects, contents and time.


10.2.3 The training shall be assumed by Party B. Party B shall ensure enough
training on facility application, while Party A shall coordinate in the
organization of on-site training.


10.2.4 Refer to technical specification for detailed requirements of training.


10.3 Service Clauses:


10.3.1 Party B shall appoint representatives to the site for installation,
assembly and debugging according to the contract and related technical data, and
shall solve the related problems with quality and performances, etc during
installation, debugging and test run.


10.3.2 In case of any significant problems that shall be researched and
discussed by both parties immediately, any party has the right to make the
proposal of conferences. In general case, the other party shall agree to
participate.


10.3.3 As for all conferences and other ways of communications, both parties
shall sign conference or contact minute. Both parties shall implement the
contents of signed minutes. In case of modifications to contract clauses or
changes of significant technical schedule and contract price, units of both
parties shall negotiate with each other to decide the modification, which shall
be implemented after the examinations and signs of legal representatives of both
parties;


10.3.4 Party B puts forward technical service schedules of installation,
debugging and operation, which are fixed by both parties in the conference. In
case of modifications, Party B shall inform Party A in wring form, and implement
them after confirmation of Party A. To meet with the requirements of on-site
conditions, Party A has the right to put forward opinions on changes or
modifications and informs Party B in writing form. Party B shall fully consider
these changes and modifications and meet with requirements of Party A as
possible;


10.3.5 Party B shall take full charge of all matters related with supply,
equipment, technical interface and technical services;


10.3.6 Party B has the duty to provide technical cooperation for other
facilities connected with the facilities of this contract, without any expenses
other than contract price arising from this.


10.3.7 Technicians appointed by Party B for on-site services shall have
practical experiences and ability to complete work. The list of technicians
appointed by Party B for on-site services shall be submitted to Party A for
approval within 15 days. Party A has the right to put forward the requirements
to change unqualified persons of Party B. Party B shall re-appoint service
persons approved by Party A according to site requirements. If written request
made by Party A is not replied by Party B within 7 days, it shall be regarded as
delay in schedule.


10.3.8 The losses arising from negligence and mistakes of technical service
persons of Party B in installation and debugging shall be assumed by Party B;


10.3.9 Party B shall take charge of the after-sale service duties and
obligations under the contract according to detailed requirements of the
technical specification and after-sale service undertaking of the bidding.


10.4 Party B ensures to provide free repair and maintenance services and
technical supports during insurance period of three years of the system
hardware, system software and utility software from the completion of test run
after signs of handover and acceptance according to service undertakings of
Annex 8.


10.4.1 The detailed contents of the repair and maintenance of the facilties
shall be implemented according to requirements of engineering bidding documents;


10.4.2 The detailed requirements on system maintenance:


(1)
Party B takes charge of installation, debugging, training and services according
to the contract;



(2)
Party B shall reply the problems arising from the application within 4 hours in
general cases. In case of emergences, Party B shall make response within 1 hour.
In case of needs of on-site services, Party B shall reach the site within 2
hours.



(3)
If any defects are found within the insurance period, Party A shall inform Party
B in writing form as soon as possible;

 

--------------------------------------------------------------------------------


 
(4)
If Party B does not provide corresponding facilities and maintenance services
within the regulated limit in the technical specification upon the receipt of
notice, the new expenses arising from this shall be borne by Party B;



(5)
If Party B fails to make up defects within regulated time limit in the contract,
Party A can adopt necessary remedial measures, with risks and expenses assumed
by Party B. Other rights of Party A according to regulations of the contract are
not affected.



(6)
Within the insurance period, Party B shall provide spare parts and maintenance
services. The price of spare parts after the termination of the insurance period
shall not be higher than that of the spare parts of this contract;



(7)
In case of faults of the system, Party B shall make response within 24 hours
after the service request of Party A, and make repair within 72 hours. Spare one
shall be provided in case of fault of hardware.



(8)
The damages to facilities arising from abnormal application after system
acceptance are not within the scope of maintenance.



10.5 The duties of Party B according to regulations of Clause 10.4 are still
effective after the termination of the contract until the obligations are fully
implemented.


10.6. Delivery Clauses


10.6.1 Designated delivery place: Communication Planning & Research Institute
(new address);


10.6.2 Party B shall submit detailed equipment list to Party A during delivery,
which is in two copies;


10.6.3 In case of lack, missing or damages of goods and technical materials
after examination of representative of Party A, which are not caused by Party A,
Party B shall provide lacked, missed or damaged part to the site within 30 days
upon the notice of Party A (within 10 days for emergent cases). In case of lack,
missing or damages that are caused by Party A, Party B shall provide lacked,
missed or damaged part to the site within 30 days upon the notice of Party A
(within 10 days for emergent cases), with expenses borne by Party A.
 
11. Confidentiality Clauses


11.1 Party B shall not provide any bidding documents, contract and annexes,
materials and fruits, etc related with the project to other persons not involved
with the implementation of the contract without the written consent of Party A.
Party B shall keep the information confidential in case of provision to related
persons.


11.2 Units and individuals of Party B shall not openly publicize the articles,
figures and other materials related with the project without the written consent
of Party A;


11.3 After the construction of the system, Party B shall return all documents
and data used for system construction to Party A;


11.4 The duties of both parties according to the regulations are still effective
after the termination of the contract, which are limited by time. In case of
losses arising from the breaching activities, the breaching party shall make
unconditional compensation or remedy.
 
12 Intellectual Property and Patent Right


12.1 During the implementation period and after the construction of the project,
the ownerships of the system, software, hardware, materials, data and figures
related with the system and related materials, data, figures, and fruits, etc
obtained by the system belong to Party A;


12.2 After the completion of the project, such rights as intellectual right of
the project, copyright of the system software, patent application right, utility
right and transfer right, etc are transferred to Party A. Party B shall have the
written consent of Party B to use the system for non-commercial purposes, such
as exhibition and propaganda, etc. Otherwise, Party B shall not use any contents
and titles of the system for other purposes or commercial activities;


12.3 Party B ensure that private is not used, and all system hardware and
software adopted in the project are legal, which will cause any damages and
losses to Party A. In case of any consequences arising from the above
activities, they shall be assumed by Party B.


12.4 Duties assumed by Party B according to the regulations are still effective,
and are not limited by time.
 

--------------------------------------------------------------------------------


 
13. Contract Sum and Term of Payment


13.1 Total sum of the contract:


Reminbi: 20.40 million yuan (in capital: twenty point four million yuan only),
in which:


Sum of network system: 3899.3 thousand yuan (in capital: three million eight
hundred and ninety nine point three thousand yuan only);


Sum of supporting software: 3730.5 thousand yuan (in capital: three million
seventy hundred and thirty point five thousand yuan only);


Sum of development of utility software: 9700 thousand yuan (in capital: nine
million seven hundred thousand yuan only);


Sum of civil engineering: 1320.2 thousand yuan (in capital: one million three
hundred and twenty point two thousand yuan only);


Sum of system integration and management: 750 thousand yuan (in capital: seven
hundred and fifty thousand yuan only);


Sum of training fees: 200 thousand yuan (two hundred thousand yuan only);


See Annex 11 for sum of sub items of the contract.


13.2 Under the precondition that Party B fulfills the duties regulated by the
contract and completes the engineering planning schedule in time, Party B sends
request notice to Party A according to the following schedule. Party A confirms
the request and makes the payment within 10 days upon the receipt of the request
notice. In case of problems during the implementation of Party B or sudden
special situations, Party A shall state the time and reason of delayed payment
in writing form.


I-stage: within 10 days after sign of the contract, payment of 15% total
contract sum, accounting Renminbi 3060 thousand yuan (in capital: three million
sixty thousand yuan only);


II-stage: within 10 days after the approval of the civil engineering design
schedule, payment of 15% total contract sum, accounting Renminbi 3060 thousand
yuan (in capital: three million sixty thousand yuan only);


Within 10 days after the approval of the system according to specification
instruction, payment of 15% total contract sum, accounting Renminbi 3060
thousand yuan (in capital: three million sixty thousand yuan only);


III-stage: within 10 days of approval of the detailed design, payment of 15%
total contract sum, accounting Renminbi 3060 thousand yuan (in capital: three
million sixty thousand yuan only);


Within 10 days of test run after completion of system development and approval
of test, payment of 25% total contract sum, accounting Renminbi 5100 thousand
yuan (in capital: five million one hundred thousand yuan only);


IV-stage: within 10 days after handover and acceptance upon the termination of
the test run, payment of 10% total contract sum, accounting Renminbi 204
thousand yuan (in capital: two hundred and four thousand yuan only only);


V-stage: within 10 days one year after the handover and acceptance, payment of
5% total contract sum, accounting Renminbi 102 thousand yuan (in capital: one
hundred and two thousand yuan only); (in case of problems, deduct the
corresponding part).


13.3 Party B shall send request notice to Party A in time according regulations
of above clause. Party A shall, after confirmation, inform Party B to fetch bank
transfer check with collection invoice;


13.4 In case delayed payment of Party A and such losses as influences on the
project schedule arising from failure of Party B in implementing obligations or
sending request notice, Party B shall assume the obligations of speeding up
schedule and making up the losses;


13.5 The expenses of additional services other than the contents of the contract
provided by Party B according to requirements of Party A shall be borne by Party
A.
 
14. Transfer and Subcontract


14.1 Party B shall not consign or transfer the rights and duties as stipulated
by the contract. Party B, with the written approval of Party A, can subcontract
part work according to the conditions in accordance with the regulations of the
contract. Party B shall inform Party A of subcontracted work and subcontractor
in writing form before the sign of subcontract contract.


14.2 The subcontract and consent of Party A on subcontract do not reduce and
exempt any duties and obligations of Party B to implement the contract. Party B
shall assume any sequences in case of any non-appropriateness, negligence or
errors.


14.3 Party B shall not transfer all or part contract obligation without the
written consent in advance;
 

--------------------------------------------------------------------------------




15. Performance Guarantee


15.1 Party B shall reserve RMB 1 million yuan in the legal and effective bank
account as the performance guarantee, which is provided to Party A. The
performance guarantee fee is used for compensation in case of failure of Party B
to complete the contract obligations;


15.2 The indemnity letter o the performance guarantee fee shall be issued by the
bank before the sign of the contract. The original copy of the indemnity is kept
by Party A.


The duplicate of the indemnity is the annex of the contract. The contents and
form of the indemnity shall be provided as the attached form of the bidding
document. The validity term of the indemnity is long-term. The original copy of
the indemnity shall be returned to Party B within ten days after the completion
of Party B’s obligations.
 
16. Force Majeure


16.1 Force majeure refers to severe natural disasters and disasters that impede
the implementation of obligations of both parties, such as typhoon, blood,
earthquake, fire, explosion, war (whether declared or not), invasion, rebellion,
turbulence, coup, army mutiny, etc or natural disasters that cause long-term
stop of work of both parties;


16.2 If the implementation of one party to the contract due to force majeure,
the time of delayed implementation of the obligations equals to the time
affected by force majeure events. But prices shall not be adjusted due to the
delay arising from force majeure;


16.3 In case of force majeure, the suffering party shall inform the other party
of the condition of the force majeure in fax or telegram and shall submit the
certificate documents issued by the department in charge to the other party for
examination and confirmation within 10 days. The suffering party shall manage to
reduce the influences and delay arising from this as possible. Once the
influences of the force majeure disappear, inform the other party of this
condition;


16.4 If it is estimated that the influences of force majeure event last over 60
days, both parties have the right to inform the other party of termination of
the contract 14 days in advance. When the notice comes into force, Party B has
the right to obtain the payment that shall be made by Party A. Both parties
shall, through amiable negotiations, reach agreement to further implement the
contract within reasonable time;


16.5 In case of failure to implement the obligations of the contract due to
force majeure, both parties do not have to assume the breach obligations, and
losses arising from this shall be assumed by both parties jointly.
 
17 Contract Time Limit, Delay in Implementation, Deferment, Postponement or
Termination of Contract


17.1 The contract time limit is 18 months, which is calculated from the
effectiveness of sign of both parties (the time limit regulated in technical
specification). During the time limit, Party B shall complete the purchasing,
examination, handover, installation, debugging, software development, system
integration, test run, acceptance and technical supporting service, etc.


17.2 Delay in Implementation


17.2.1 Party B shall deliver goods and provide services according to undertaken
implementation time limit in bidding documents;


17.2.2 During the implementation of the contract, if Party B has any obstacles
in timely handover and service provision, Party B shall inform Party A of the
fact of delay, possible delayed time and reasons in writing from. Party A, after
receipt of notice, shall make appraisal of the condition and confirm whether it
consents the delayed delivery and whether compensation fees are collected. The
delayed implementation shall be recognized through the method of modification to
the contract.


17.2.3 Except for the conditions of Clause 16 and regulations of this clause
that obtain the consent of Party A of non-collection of compensation,
compensation fees shall be collected in other conditions according to
regulations of the contract.


17.3 Deferment: In case of adjustment of the project schedule arising from
reasons of Party B or underestimation of needed time for all stages by both
parties, the adjustment shall not be regarded as the prolonged period of the
contract. Representative of both parties shall evaluate the progress of the
project from time to time. If representative of Party A thinks the adjustment is
reasonable and consents it in writing from, Party B can adjust the project
schedule;
 

--------------------------------------------------------------------------------




17.4 Postponement of Contract


17.4.1 If Party A does not make the payment within 30 days upon the receipt of
the request notice of Party B without just causes, Party B shall inform Party A
again in writing form. If Party A does not make the payment within 14 days after
the submittal of the notice, without just reasons, Party B can inform Party A of
termination or postponement of contract in writing form;


17.4.2 During reasonable postponement of the contract, Party A shall pay the
reasonable fees to Party B according to completed and effective working amount.
The service provided by Party B as stipulated by the contract is postponed
during the postponement period. If Party A requires Party B to re-start the
implement contract obligations, Party A shall pay reasonable compensation fees
for economic loose suffered by Party B arising from the postponement due to
Party A. In case the postponement period exceeds 12 months, any party has the
right to inform the termination of the contract or both parties re-sign one new
contract;


17.4.3 The time from the postponement to re-starting is the postponement period
of the contract. If Party A makes compensation according to the above clauses,
Party A does not have to pay postponement compensation;


17.5 Termination of Contract


17.5.1 In case of the reasons of big environment, such as social, economic,
legal or political reasons, etc, Party A shall inform Part B in writing form.
The contract shall be terminated or postponed on certain date. The notice shall
be sent out 30 days ahead of the termination or postponement;


17.5.2 In case of bankruptcy, inability of liquidation and handover of the
business, or abnormal implementation arising from force majeure, Party A shall
inform Party B in writing from, and put forward the proposal of termination of
contract, without compensation for Party B;


17.5.3 Upon the termination of the contract, Party B shall transfer assumed
work, subcontracted contract and all related documents during the period from
the receipt of notice to the termination of the contract to Party A or to the
receiving unit appointed by Party A. After Party B implements the obligations
regulated by the clause, Party A shall fix the quantity of “receivable sum” of
Party B according to actual completed and effective working amount, check the
quantity of “paid sum”, and make the final payment according to the principle of
refund for any over-payment or a supplemental payment for any deficiency. Both
parties shall pay the final sum within 30 days after the termination of the
contract;


17.5.4 After the termination of the contract, other payment obligations of Party
A as stipulated by the contract are terminated, and the obligations of Party B
are terminated after the termination of guarantee period of provided hardware
facilities;


17.6 Termination due to breach: Party A can put forward termination of part or
all contract if Party A finds the following conditions and sends written breach
notice to Party B, while Party B does not adopt any remedial measures:


17.6.1 If Party B fails to provide part or all goods within the term stipulated
by the contract or the prolonged term consented by Party A according to
regulations of the contract;


17.6.2 If Party B fails to implement other obligations regulated by the
contract;


17.6.3 If Party A grasps the corruption and cheating activities during the
competition and implementation of Party B;


(1)”Corruption” refers to provision, presentation, acceptance or claim of any
valuable articles to boodle persons of Party A, which affect the activities of
implementation;


(2) “Cheating activities” refer to activities that give false activities that
affect purchasing procedures or implementation procedures, and damage the
interests of Party A.
 
18. Alteration and Modification


18.1 Both parties have the right to put forward alteration, modification or
supplementation to any clauses of the contract, which shall be confirmed by both
parties through negotiation;


18.2 Party A can send orders to Party B at any time, to alter one item or
several items within general scope. If the alterations change the fees or time
of implementation of obligations of Party B, perform just adjustment of contract
price or delivery time, and make corresponding modifications;


18.3 Promise, approval, allowance, notice and exemption, etc and various
undertakings made by Party A to Party B shall constitute the official written
documents signed by Party A or representative of Party A. The proposals in other
forms are ineffective;
 

--------------------------------------------------------------------------------




18.4 Alterations or modifications to the contract conditions shall signed by
both parties as supplementary contract documents;
 
19. Breach and Claim


19.1 If Party A or Party B does not implement the duties and obligations of the
contract, these activities shall be regarded as breach. The breaching party
shall assume the economic losses suffered by the other party arising from the
breaching activities;


19.2 Once the contract is signed, both parties shall not unilaterally change or
terminate the contract. In case of termination of the implementation due to
unilateral reason, or changed project planning without consent of the other
party, which are not corrected within one week after receipt of breach notice,
the other party has the right to terminate the contract unilaterally and claim
the compensation of the breaching party;


19.3 If any party breaches the regulations of the contract and causes the losses
to the other party, the suffering party can require the compensation from the
damaging party, which is limited by the directly certified losses, not including
missing or respected interests or any other related or indirect losses;


19.4 If Party B severely violates the regulations of the contract, and does not
adopt measures until losses are caused to Party A, Party A has the right to have
the performance guarantee fees with original copy of indemnity, contract and
“Explanation of Breach of Party B”, as the penalty;


19.5 If Party B fails to complete the construction according to the contract
schedule, Party A can put forward claim according the following regulations: the
claim sum is 0.2% of the general contract sum for delayed time of one week (7
days), which shall not exceed 5% of contract sum;


19.6 In case of non-conformity of brand, specification, performance, quality and
level with the attached list, Party B shall assume the economic expenditure and
corresponding losses arising from re-purchasing, dismantlement and
re-construction;


19.7 If the system quality does not reach the requirements of design and
regulations, it shall be regarded as breach, and Party B shall assume all looses
suffered by Party A arising from this;


19.8 Beside all mediation fees due to infringement of copyright or compensation
judged by the court, the upper limit of the compensation sum arising from any
other reasons is 15% of the contract sum;


19.9 Party A shall make corresponding sum to Party B on time. In case of
postponement exceeding the regulated time without reasons, penalty shall be made
for every postponed day, equivalent to 5/10000 of the payment, the upper limit
of which shall be 10% of the due sum;


19.10 If Party B does not deliver the projects under the contract or provide
services (including technical documents) according to the regulated time
(excluding force majeure), which are not caused by Party A, Party B shall pay
penalty. Party A shall deduct the compensation for the postponement from the due
sum under the precondition of non-affecting other remedial measures under the
contract. The compensation fee is 5/10000 of due sum for every delayed day, the
upper limit of which is 10% of the due sum;


19.11 During the quality guarantee period, in case of any defects, unconformity
with regulations of the contract, such as obligations of Party B, Party A has
the right to make claim against Party B. In case Party B does not disagree with
the claim, Party B shall put forward the disagreement within 7 days after
receipt of the written notice. Otherwise, the above request comes into force;


19.12 If Party B needs to replace and repair defected facilities, which make the
facilities stop or postpone the installation, the quality guarantee period shall
be prolonged according to the delayed time of actual repair or replacement.


19.13 In case of severe defects of facilities during guarantee period (such as
the performance of facilities does not reach the requirements, etc), Party B
shall take the responsibility and the guarantee period is calculated from the
revision of the defects;


19.14 In case of delay and economic losses during the implementation due to
delay, negligence or mirrors of technical services of Party B, Party B shall
make economic compensation to Party A according to requirements of the contract,
and shall assume the direct losses arising from mirrors of technical services of
Party B or breach;


19.15 The accumulative sum of single item of the breach sum assumed by Party B
according to clauses of the contract shall not exceed 10% of general contract
sum;


19.16 The payment of breach sum does not exempt the corresponding duties and
obligations of both parties as stipulated by the contract.
 

--------------------------------------------------------------------------------


 
20. Settlement of Dispute


20.1 During the implementation procedures, in case of disputes, they shall be
settled by both parties through amiable negotiation. In case of failure of
negotiations to settle the disputes after 60 days, apply for arbitration or
directly put forward lawsuit to the People’s Court;


20.2 The arbitration shall be carried out by Beijing Arbitration Committee in
Beijing according to arbitration rules and procedures;


20.3 The lawsuit can be put forward to the People’s Court in the place of any
party;


20.4 During the period of arbitration or lawsuit, except for the part under
arbitration or lawsuit, other parts of the contract shall be implemented.
 
21. Government and Sign


21.1 All rights and duties of the contract or arising from the contract shall be
governed by the current laws of the People’s Republic of China. The occurrence,
changes, terminations of the rights and duties and settlement of the disputes
shall follow the laws, rules and regulations of the People’s Republic of China.


21.2 The clauses of the contract are applicable to the scope that is not
replaced by other clauses of the contract;


21.3 Any party shall not transfer the rights and duties of the contract to the
third party without consent of the other party;
 
22 Effectiveness of the Contract


22.1 The contract comes into force upon the signatures and seals of authorized
signatures of both parties. The validity term of the contact terminates after
the construction of the project, settlement of payment, completions of all
for-free repair, maintenance, technical support and termination of guarantee
period;


22.2 The contract is written in Chinese, in eight copies, in which, two original
copies and six dupliates.


Both parties hold one original copy and three duplicates. The original copy and
duplicate have equal legal forces;


22.3 Until the date of effectiveness of the contract, the contract is the
exclusive contract signed by both parties on rights and duties of both parties.
Before the sign of the contract, all undertakings, guarantees, arrangements
related with the contract and the matters not covered by the contract
automatically become ineffective after sign of the contract;


22.4 All annexes of the contract are integral part of the contract, and have
equal legal forces with the text of the contract. Other documents uncovered in
the annexes of the contract can be seen as the reference of the contract, but do
not have binding forces on both parties;


22.5 Any alteration or supplementation of the contract and annexes, which
conform to the procedures of the contract, can become the component with equal
legal forces with the contract as the supplementary annexes of the contract
after the effective sign of representatives of both parties;


22.6 When one clause or part clauses become illegal, ineffective and
non-binding, the clause or part does not affect the legality, effectiveness and
bounding forces on other clauses or parts of the contract. The contract
automatically becomes ineffective after the termination of validity term.
 
23 Notice, Document Servicing and Contact Method


23.1 The notice of one party to the other party shall be submitted to the
regulated address in the writing form or fax form. The notice or fax shall be
confirmed in writing;


23.2 The effectiveness date is the sign-in date.


23.3 All notices arising from the contract or other communication data and
documents shall be sent according to the requirements of the clause in writing
form. If the notices or data and documents are sent by special persons, these
come into force upon the sign-in of receiving and sending persons or any
employee in the address of the other party. If the notices or data and documents
are sent in the form of registered letter, these come into force upon the
sign-in of receiving and sending persons or any employee in the address of the
other party. If the notices or data and documents are send in fax or E-mail,
these come into force after the successful send and confirmation of the other
party in the same way, but documents in paper afterwards are necessary;
 

--------------------------------------------------------------------------------


 
23.4 The communication addresses of both parties are as follows:
 
Party A: Planning & Research Institute of Communication Ministry
 
Authorized Representative: Yang Jianguo
 
Receiver: Geng Shoujun
 
Address: Tonglian Mansion, No. 240, Huixin Lijia, Zhaoyang District, Beijing
 
Zip Code: 100029   Fax: 010-64898380


Party B: Beijing PKU Chinafront Technology Co., Ltd
 
Authorized Representative: Zhang Zhiping
 
Receiver: Zhao Long
 
Address: Room 717, B Building, Yinwang Center, No. 113, Zhichun Road, Haidian
District, Beijing
 
Zip Code: 100086 Fax: 010-62637657


24. Annexes to the Contract


Annex 1: Engineering Bidding Documents
 
Annex 2: Technical Specification of Bidding Documents
 
Annex 3: Construction Contents of Hardware Network System and Supporting
Software


Annex 4: Development Contents of Utility Software


Annex 5: Scheme of Construction of Data Engineering


Annex 6: Decoration Project of Engine Room and Academic Concert Hall and
Purchasing and Installation of Corresponding Facilities


Annex 7: Project Construction Schedule Planning and Personnel Arrangement


Annex 8: Technical Service Schedule


Annex 9: Mutual-drawn Data, Documents and Working Cooperation


Annex 10: Performance Guarantee Fee Indemnity


Annex 11: Project Quotation


Annex 12: Bidding Notice and Confirmation Letter


25. Effectiveness of Contract


25.1 After the sign and seal of both parties, the contract comes into force when
Party A receives the performance guarantee indemnity submitted by Party B;


25.2 The validity of the contract terminates after completion of implementation
of all duties and obligations regulated in the contract and increased during the
implementation procedure.
 
Party A: Planning & Research Institute of Communication Ministry


Legal Representative:


Date: 2006.6.12
 
Party B: Beijing PKU Chinafront Technology Co., Ltd


Legal Representative:


Date: 2006.6.12
 

--------------------------------------------------------------------------------


 